EXHIBIT 10.2

PROMISSORY NOTE

FOR VALUE RECEIVED, Pro-Pharmaceuticals, Inc., a Nevada corporation (the
“Maker”), promises to pay to the order of 10X Fund, L.P., a Delaware limited
partnership (the “Holder”), or any subsequent Holder, the Redemption Amount that
is outstanding from time to time with interest at the rate of 15% per annum,
compounded monthly. All principal and accrued interest on this Note shall be
payable on the Maturity Date (as hereinafter defined), and until the Maturity
Date the Maker shall make quarterly payments of interest, which shall be due on
the first day of each calendar quarter, commencing with the first day of the
first calendar quarter occuring after the Effective Date of this Note. This Note
shall mature on the later the occur of (a) one (1) year after the Effective Date
of this Note, or (b) the last Series B-2 Redemption Date to occur with respect
to any issue of Series B-2 Convertible Preferred Stock of the Maker.

The “Redemption Amount” shall mean any amount the Maker is required to pay the
Holder upon any redemption of Preferred Stock by the due date for payment
thereof pursuant to the Certificate of Designation of Preferences, Rights and
Limitations of Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock of the Maker, as filed with the Secretary of State of Nevada
(the “Certificate of Designation”).

“Series B-2 Redemption Date” shall have the meaning it is defined to have in the
Certificate of Designation.

The “Effective Date” shall mean the date this Note is released from escrow to
the Holder pursuant to Section 7(d) of the Certificate of Designation.

In the event any quarterly interest payment is not made within five (5) days of
its due date, the Maker shall pay a late charge of five (5%) percent of the
amount of the payment, provided that only one (1) such late charge may be
collected on any particular payment however long that payment shall remain past
due. Upon acceleration of the unpaid principal balance pursuant to this Note,
all amounts due under the Note will bear interest at 18% per annum until paid in
full. In the event of default on the part of the Maker hereunder, whether by a
failure to make a quarterly interest payment or a failure to pay all principal
and accrued interest hereunder after demand by the Holder, the unpaid principal
shall bear interest at the rate of fifteen percent (l8%) per annum from the date
of such default until such default is cured.

Maker may prepay any principal amount of this Note in part or whole without
premium or penalty upon thirty (30) days prior written notice to the Holder. Any
prepayment shall be applied first to accrued interest and the balance to
reduction of the outstanding principal. Any such prepayments shall not postpone
the due date of any subsequent quarterly payments nor change the amount of such
payments unless otherwise agreed to in writing by Holder.

Principal and interest payments are payable at 1099 Forest Lake Terrace,
Niceville, FL 32578, or at such other address that Holder may designate.

If from any circumstances whatsoever fulfillment of any provision of this Note
at the time performance of such provision shall be due shall involve
transcending the limit prescribed by any applicable usury statute or any other
applicable law, with regard to obligations of like character and amount, then,
ipso facto, the obligation to be fulfilled shall be reduced to the limit

 

1



--------------------------------------------------------------------------------

of such validity, so that in no event shall any exaction be possible under this
Note or under any other instrument evidencing or securing the indebtedness
evidenced hereby, that is in excess of the current limit of such validity, but
such obligation shall be fulfilled to the limit of such validity.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor and notice of nonpayment and all other notices are hereby waived by
Maker. No failure to accelerate the debt evidenced hereby by reason of default
hereunder, acceptance of a past due installment, or indulgences granted from
time to time shall be construed (1) as a novation of this Note or as a
restatement of the indebtedness evidenced hereby or as a waiver of such right of
acceleration or of the right of the Holder thereafter to insist upon strict
compliance with the terms of this Note, or (2) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by applicable law;
and Maker hereby expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing. No extension of the time
for the payment of this Note or any installment due hereunder, made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
of the Maker under this Note, either in whole or in part, unless the Holder
agrees otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations, any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter by provided, by
the Constitution and laws of the United States of America and of the State of
Massachusetts or Delaware, against the enforcement and collection of the
obligations evidenced by this Note except as described above.

In the event this Note is collected by or through an attorney or by the order of
a court of competent jurisdiction, all cost of collection, including but not
limited to court costs and reasonable attorneys’ fees, shall be paid by Maker.
This Note is to be construed and enforced according to the laws of the State of
Delaware.

Dated: February 12, 2009.

 

    PRO-PHARMACEUTICALS, INC.

/s/ Maureen Foley

   

/s/ Anthony Squeglia

Witness     By:   Anthony Squeglia     Its:   Chief Financial Officer

 

2